Citation Nr: 0030522	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
December 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for a low back disorder.  


REMAND

A review of the veteran's service medical records reflects 
that upon enlistment examination, the musculoskeletal system 
was clinically evaluated as normal and no relevant defects or 
diagnoses were noted.  Clinical records reflect the veteran 
was treated for acute back strain from lifting in October 
1957.  Pain was noted over the sacrum area and the veteran 
was treated with heat.  Back pain was again noted in January, 
March, and May 1958 treatment records.  The March 1958 
clinical record notes that back pain occurred after picking 
up a box.  Mild spasm and an impression of mild strain were 
noted in March and May 1958.  Additional clinical records 
dated in May 1958 reflect tenderness at L5 and S1 and full 
range of motion.  Mild narrowing of L5-S1 posteriorly was 
also noted on x-ray examination.  An impression of 
lumbosacral decompensation was noted.  

Clinical records dated in July 1958 reflect the veteran fell 
off of a ledge approximately four feet high and struck his 
back.  He complained of severe low back pain.  Extreme 
tenderness over the area of the sacroiliac joint on the right 
was noted. An impression of a contusion to the low back was 
noted.  Upon separation examination dated in November 1960, 
the veteran's musculoskeletal system was clinically evaluated 
as normal and no defects or diagnoses were noted.  

The veteran's representative has requested that this issue be 
remanded to the RO for a VA medical examination.  Thus, to 
ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

The issue of entitlement to service connection 
for residuals of a low back disorder is 
remanded to the RO for readjudication in 
accordance with the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
 
If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


